Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00624-CV

                            In the MATTER OF K.B., a Juvenile

                From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. J-11-193
                          Honorable Linda Z. Jones, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order Modifying
Probation and Order of Commitment to the Texas Juvenile Justice Department is AFFIRMED.

       SIGNED April 9, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice